COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In the Interest of H.D.D.B, A Child

Appellate case number:     01-20-00723-CV

Trial court case number: 19-DCV-268152

Trial court:               328th District Court of Fort Bend County

      On July 14, 2022, appellant J.A.B. filed a motion for rehearing of the panel’s opinion and
judgment in the above-referenced appeal. Appellant’s motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting for the Court

Panel consists of Justices Kelly, Guerra, and Farris.

Date: July 26, 2022